CASE 0:20-cv-01929-SRN-HB Doc. 78-1 Filed 12/07/20 Page 1 of 2




EXHIBIT A
                 CASE 0:20-cv-01929-SRN-HB Doc. 78-1 Filed 12/07/20 Page 2 of 2



Work Date   Timekeeper Name       Work HoursWork RateWork Amount     Narrative
 10/19/2020 Charles C. Gokey           5.60   535.00       $2,996.00 Prepare motion for sanctions against B. Fredin.
                                                                     Review and comment on draft brief in support of motion for
  10/20/2020 Anne M. Lockner           1.00   725.00        $725.00 sanctions.
  10/20/2020 J. Haynes Hansen          0.70   440.00        $308.00 Revise draft sanctions motion.
                                                                     Prepare and circulate initial draft of motion for sanctions against
  10/20/2020 Charles C. Gokey          6.30   535.00       $3,370.50 B. Fredin.
  10/21/2020 Anne M. Lockner           0.80   725.00        $580.00 Revisions to declaration in support of motion for sanctions.
                                                                     Analyze and revise draft brief in support of motion for
  10/21/2020   Anne M. Lockner         0.50   725.00        $362.50 sanctions.
  10/21/2020   J. Haynes Hansen        0.30   440.00        $132.00 Revise sanctions motion.
  10/21/2020   J. Haynes Hansen        2.60   440.00       $1,144.00 Draft declaration for sanctions motion.
  10/21/2020   Charles C. Gokey        4.40   535.00       $2,354.00 Revise and finalize motion for sanctions against B. Fredin.
   11/5/2020   Charles C. Gokey        3.10   535.00       $1,658.50 Prepare reply in support of motion for sanctions.

   11/6/2020   Anne M. Lockner          0.80     725.00          $580.00    Analyze draft of reply brief in support of motion for sanctions.
   11/6/2020   Charles C. Gokey         3.40     535.00         $1,819.00   Prepare reply in support of motion for sanctions.
   11/9/2020   Charles C. Gokey         4.20     535.00         $2,247.00   Prepare reply in support of motion for sanctions.
  11/10/2020   J. Haynes Hansen         2.60     440.00         $1,144.00   Draft declaration to sanctions reply brief.
  11/10/2020   Charles C. Gokey         4.50     535.00         $2,407.50   Prepare reply in support of motion for sanctions.
  11/11/2020   Anne M. Lockner          1.90     725.00         $1,377.50   Revisions to reply brief.
  11/11/2020   J. Haynes Hansen         2.10     440.00          $924.00    Draft declaration to sanctions reply brief.
  11/11/2020   Charles C. Gokey         0.90     535.00          $481.50    Revise reply in support of motion for sanctions.
  11/12/2020   Anne M. Lockner          0.80     725.00          $580.00    Review and revise final versions of brief and declaration.
  11/12/2020   J. Haynes Hansen         0.50     440.00          $220.00    Prepare reply brief for filing.
  11/12/2020   Charles C. Gokey         2.50     535.00         $1,337.50   Revise and finalize reply in support of motion for sanctions.
Total                                  49.50                   $26,748.50
